Exhibit 10(d)-4

 

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED PRIVATE LABEL CONSUMER

CREDIT CARD PROGRAM AGREEMENT

 

This Fourth Amendment to Second Amended and Restated Private Label Consumer
Credit Card Program Agreement (the “Fourth Amendment”), effective as of January
1, 2014 (“Amendment”), amends that certain Second Amendment and Restated Private
Label Consumer Credit Card Program Agreement dated as of July 23, 2007 (as
amended, modified, and supplemented from time to time, the “Agreement”), by and
between Ethan Allen Global, Inc., a Delaware corporation (“Ethan Allen Global”)
and Ethan Allen Retail, Inc., a Delaware corporation (“Ethan Allen Retail”, and
together with Ethan Allen Global, “Retailer”), and GE Capital Retail Bank
(“Bank”). Capitalized terms used herein and not otherwise defined have the
meaning given in the Agreement.

 

WHEREAS, Bank and Retailer wish to amend the Agreement to extend the Term and to
address certain other issues set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:

 

I. amendmentS to the agreement

 

1.1          Amendment to Preamble Paragraph; References to GE Money Bank. The
reference to Bank’s address in the preamble paragraph is deleted and replaced
with the following: 170 Election Road, Suite 125, Draper, Utah 84020-6425. In
addition, every reference in the Agreement to “GE Money Bank” is hereby replaced
with “GE Capital Retail Bank”.

 

1.2          Amendment to Section 4.1(b). Section 4.1(b) is hereby deleted in
its entirety and replaced with the following:

 

(b)     Volume Discounts. Provided that no event has occurred that would permit
Bank to terminate this Agreement pursuant to Section 9, no later than thirty
(30) days after the end of each calendar quarter, beginning with the calendar
quarter ending on March 31, 2014, Bank will pay to Retailer an amount (such
amount, a “Volume Discount”) equal to the Net Program Sales for the applicable
calendar quarter multiplied by              * . If and only if Net Program Sales
for such calendar quarter are greater than or equal to              *

, Bank will pay to Retailer an additional amount (such amount an “Additional
Volume Discount”) equal to the Net Program Sales for the applicable calendar
quarter multiplied by             * in order that the “Total Volume Discount”
(consisting of the sum of Volume Discount and Additional Volume Discount) for
the calendar quarter shall be equal to the Net Program Sales for the applicable
calendar quarter multiplied by               * . At the end of each calendar
year, Bank will reconcile the amount of Total Volume Discount earned over the
calendar year by comparing the aggregate quarterly Total Volume Discount earned
to the Reconciled Volume Discount. If the Reconciled Volume Discount exceeds the
aggregate Total Volume Discount earned for a given calendar year, Bank will pay
Retailer the difference within thirty (30) days after the end of the calendar
year. If the Net Program Sales is less than           *

 , Retailer will pay back to Bank within thirty (30) days after the end of the
calendar year, all Additional Volume Discount paid by Bank to Retailer during
the calendar year. “Reconciled Volume Discount” is calculated by multiplying Net
Program Sales for the applicable calendar year by (i) if the calendar year Net
Program Sales are equal to or greater than

* , or (ii) if calendar year Net Program Sales are less than             *

.                                                    *

 

1

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

1.3          Addition of Section 4.1(c). The following new Section 4.1(c) is
hereby added to the Agreement:

 

(c)     Growth Volume Discounts. Provided that no event has occurred that would
permit Bank to terminate this Agreement pursuant to Section 9, and so long as
Net Program Sales for the immediately preceding calendar year are equal to or
greater than           *

 

, no later than thirty (30) days after the end of each calendar quarter,
beginning with the calendar quarter ending on March 31, 2014, Bank will pay to
Retailer an amount equal to Net Program Sales for such calendar quarter
multiplied by (i) if the Growth Rate is equal to or greater than          * but
less than              * ; (ii) if the Growth Rate is equal to or greater than
         * but less than                      * , (iii) if the Growth Rate is
equal to or greater than            * but less than         * , or (iv) if the
Growth Rate is equal to or greater than             * . For the avoidance of
doubt, Bank shall have no obligation to pay Retailer any amount under this
Section 4.1(c) for any calendar quarter where (x) the Net Program Sales for the
immediately preceding calendar year were less than                         * ;
and (y) the Growth Rate is less than               * . “Growth Rate” means the
amount, expressed as a percentage, by which Net Program Sales for a calendar
quarter exceeded, if at all, Net Program Sales for the same calendar quarter in
the previous calendar year.”

 

1.4          Amendment to Section 4.4(a). Section 4.4(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

(a)     At any time during any Collateral Period, Bank may require that Retailer
deliver to Bank, within fifteen (15) days of Bank’s written request, either: (i)
an Eligible Letter of Credit, or (ii) substitute collateral in the form of cash
and securities (the “Substitute Collateral”) which shall be held in a deposit
account subject to Bank’s control in accordance with the Substitute Collateral
Documentation. Retailer may, at the time it receives Bank’s written request or
at any time during the Collateral Period, elect in its discretion to provide to
Bank pursuant to the terms of this Section 4.4 either the Eligible Letter of
Credit or the Substitute Collateral. The amount of any Eligible Letter of Credit
or Substitute Collateral requested by Bank shall not exceed the Collateral
Amount. “Collateral Amount” is defined as (x)          *     of the Net Program
Sales for the         * months immediately preceding the date on which Bank
sends a written request under this section, for a Level 1 Collateral Event, and
(y)        * of the Net Program Sales for the twelve (12) months immediately
preceding the date on which Bank sends a written request under this section, for
a Level 2 Collateral Event. Retailer acknowledges that the Collateral Amount may
be increased from time to time pursuant to Section 6.21.

 

 

2

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

1.5          Addition of New Section 4.5. The following new Section 4.5 is
hereby added to the Agreement:

 

4.5. Growth Initiative Fund. Bank will allocate                * to an internal
account maintained and administered by Bank (the “Growth Initiative Fund”) to
fund growth initiatives mutually agreed upon by the parties. Except for the
right to require Bank to make payments from such fund from time to time in
accordance with any mutually agreed upon plans, Retailer will have no right,
title or interest in or to the Growth Initiatives Fund or in or to any amounts
which have been allocated thereto. Any amounts remaining in the Growth
Initiative Fund after July 31, 2019 may be retained by Bank for its own account
without obligation to account therefor to Retailer.

 

1.6          Amendment to Section 9.1. Section 9.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

9.1.      Program Term. This Agreement shall continue until the end of the day
on July 31, 2019 (the “Term”) and shall automatically renew for additional one
(1) year terms (each such period, a “Term”), unless either party shall give
written notice to the other party at least six (6) months prior to the end of
the scheduled expiration of such Term of its intention to terminate the Program.

 

1.7          Amendment to Section 9.2(g). Section 9.2(g) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

(g)     Bank shall have the right to terminate this Agreement upon not less than
ninety (90) days’ prior written notice (following the completion of the
Negotiation Period (as hereinafter defined) if at any time there is a Change in
Law, whether or not such change has gone into effect, and Bank reasonably
determines that such change has had, or is reasonably likely to have, a material
adverse effect on Bank’s ability to provide the Program or perform the
transactions contemplated hereby or on Program economics, provided that Bank has
first sought to engage Retailer in a good faith renegotiation of the terms of
this Agreement and the parties have not agreed within ninety (90) days on
modifications sufficient to prevent a material adverse effect on Bank’s rights
and/or obligations under the Program or the economic benefit of the Program to
Bank (the “Negotiation Period”). As used in this Section, “Change in Law” means
a change in any applicable law (it being agreed that a new interpretation
thereof shall also be considered a Change in Law), applicable to Bank or to the
credit extended under the Program.

 

 

3

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

1.8          Amendment to Section 12.1(d). Section 12.1(d) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

(d)     Any advertisements, solicitations or other promotions of the Program or
of goods or services eligible for purchase under the Program conducted by any
Retailer (except to the extent of any Damages for which Bank is obligated to
indemnify Retailers pursuant to Section 12.3);

 

1.9          Addition of New Section 12.3. Existing Section 12.3 of the
Agreement is hereby re-numbered as Section 12.4 and the following new Section
12.3 is hereby added to Article 12:

 

12.3     Advertising Indemnity. In addition to Bank’s indemnification
obligations under Section 12.2, Bank agrees to indemnify, defend and hold
harmless each Retailer and its affiliates, officers, directors, employees, and
agents from any Damages to the extent arising out of any claim or complaint
resulting solely from Retailer’s use of any Approved Template or Approved
Advertisement; provided, that Bank shall have no obligation to indemnify
Retailers under this Section 12.3 for such Damages to the extent that such
Damages arose from or occurred because (i) any Retailer failed to use any
Approved Advertisement or Approved Template in the manner directed by Bank as
contemplated by Sections 13.18, or (ii) Retailer or its agent(s) did not
conduct, implement or offer the corresponding promotional program.  Anything in
the foregoing to the contrary notwithstanding, each Retailer shall remain
responsible and liable for its compliance with all applicable laws with respect
to (x) Retailer or its business, including the advertisement, solicitation or
promotion of its goods or services, and (y) the content of any advertisements,
solicitations or other promotions of the Program, including as set forth in any
Approved Template or Approved Advertisement, in any such case, other than with
respect to (I) the credit disclosure language included in any Approved Template
or Approved Advertisement, or (II) any other Program-related consumer credit
aspects of any Approved Template or Approved Advertisement.

 

1.10        Amendment to Section 13.9. The addresses to send notices to Bank are
hereby updated as follows:

 

if to Bank:

 

GE Capital Retail Bank

170 Election Road, Suite 125

Draper, UT 84020-6425

with a copy to:

 

GE Capital Retail Finance

950 Forrer Boulevard

Kettering, OH 45420

Attn: Counsel

 

 

4

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

1.11        Addition of Section 13.18. The following new Section 13.18 is hereby
added to the Agreement:

 

13.18     Compliance Obligations.

 

(a)           Access; Cooperation. Retailer will permit Bank, and hereby
authorizes Bank, to audit and monitor the administration and promotion of the
Program through anonymous requests to open or utilize credit card accounts under
the Program and by other means. In addition, Retailer will permit Bank’s
representatives to visit Retailer’s offices, and the relevant locations of its
Third Party Vendors (as defined in Section 13.19 below), during normal business
hours with reasonable advance notice and provide access to Retailer (and Third
Party Vendor) records relating to the Program to Bank or Bank’s regulators to
the extent such access is requested by Bank or Bank’s regulators. Retailer
further agrees to cooperate with Bank to ensure ongoing security and protection
of applicant and Accountholder data and to ensure that the Program complies in
all respects with all applicable laws and is conducted in compliance with all
fair lending laws. Retailer understands that it may not impose any surcharge on
transactions made under the Program, and will not require the Cardholder to pay
any part of any charge assessed by Bank to Retailer, whether through any
increase in price or otherwise, or to pay any contemporaneous finance charge in
connection with the transaction charged to an Account. Retailer will, and will
cause its vendors, agents and subcontractors to, make changes recommended by
Bank with regard to data security and compliance with all applicable laws. Bank
may exchange information about Retailer with other financial institutions,
credit associations, or trade associations.

 

(ii)           Advertising. Retailer will ensure that credit-related advertising
and other disclosures or processes applicable to the Program created by Retailer
comply with applicable law. Without limiting the foregoing, Retailer will use
commercially reasonable efforts to follow the most current versions of
advertising templates mutually agreed upon by the parties, or otherwise provided
to Retailer by Bank (“Approved Templates”), and use such Bank-approved
advertising, templates, and other disclosures or processes in the manner
directed by Bank. Any advertisements approved by Bank under this Section will be
considered “Approved Advertisements.” If Bank informs Retailer (which may be
done by email) of any errors or compliance violations in Retailer’s
credit-related advertising or disclosures, Retailer will use its best efforts to
correct the error(s)/violation(s) as soon as possible. Retailer also
acknowledges that it will be liable for any losses incurred by Bank as a result
of such errors and violations attributable to Retailer, including, without
limitation, the costs to remedy such errors and to respond to regulator and
consumer complaints.

 

 

5

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

(iii)          Employee Incentives. Retailer will not implement or operate an
employee incentive program that is related to the Program unless such employee
incentive program meets the standards developed by Bank (as updated by Bank from
time to time), which Bank will provide to Retailer in writing upon request.

 

(iv)          Required Disclosures. Retailer will provide all required
disclosures and materials for credit applications and purchases as directed by
Bank.

 

(v)           Prohibition on Illegal Gambling. Retailer will not permit any Card
issued under this Agreement to be used to place, receive, or otherwise knowingly
transmit a bet or wager by any means which involves the use, at least in part,
of the internet where such bet or wager is unlawful under any applicable Federal
or State law in the State or Tribal lands in which the bet or wager is
initiated, received, or otherwise made.

 

1.12        Addition of Section 13.19. The following new Section 13.19 is hereby
added to the Agreement:

 

13.19     Third Party Vendors. Retailer acknowledges and agrees that the
following terms and conditions will apply with respect to any third party vendor
or contractor Retailer engages in any capacity in connection with its rights or
obligations hereunder if such third party would receive or have access to any
non-public personal information about any Cardholder or applicant, including,
but not limited to, through Retailer’ website or call-center (each such third
party is referred to herein as a “Third Party Vendor”):

 

(a) prior to engaging any Third Party Vendor, Retailer will (i) notify Bank of
its intention to engage such Third Party Vendor, (ii) ensure that such Third
Party Vendor has sufficient controls in place to comply with clauses (c) and (d)
below, and (iii) ensure that the employees of such Third Party Vendor who will
be responsible for fulfilling Retailer’s obligations under the Program have been
trained sufficiently so as to be able to properly fulfill Retailer’s
responsibilities hereunder;

 

(b) for each Third Party Vendor authorized to process Credit Card transactions
through Retailer’s website, the terms and conditions of this Agreement,
including those applicable to settlement, chargeback rights and indemnities,
will apply to all transactions in which such Third Party Vendor processes any
Credit Card transaction or otherwise participates in the Program on behalf of
Retailer and Retailer will have the same responsibility and liability under this
Agreement with respect to such transactions and participation as if Retailer had
accepted the Account and sold the merchandise and/or services;

 

 

6

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

(c) without limiting the preceding clause (b), Retailer will be responsible for
each Third Party Vendor’s compliance with the provisions of Sections 13.5(a) and
13.5(b) notwithstanding that Bank, and not Retailer, may have provided the
applicable Cardholder Information to such Third Party Vendor;

 

(d) the provisions of Section 13.5(d) will apply to the Third Party Vendor and
any breach of its systems, and Retailer will be responsible for satisfying the
obligations of the “Affected Party” in any case in which there has been any
actual or threatened breach of such Third Party Vendor’s systems;

 

(e) as between Bank and the Third Party Vendor, Bank is and will remain the sole
and exclusive owner of all right, title and interest in and to all Cardholder
Information;

 

(f) to the extent the Third Party Vendor has access to Cardholder Information in
connection with the processing of Credit Card transactions, including through
Retailer’s website, it will only use such Cardholder Information for the limited
purpose of processing Credit Card transactions, and will not, without the
express written consent of Bank, in each instance, commingle any Cardholder
Information with any other data or information; and

 

(g) Bank may terminate the functionality of the Credit Cards through any medium
operated by a Third Party Vendor at any time upon notice to Retailer if Bank
determines that (x) such Third Party Vendor is failing to comply in all material
respects with (1) the terms of the Agreement, as applicable to it through this
Section 13.19, or (2) applicable law, or (y) allowing the Third Party Vendor to
continue to receive or have access to Cardholder Information, including in
connection with processing Credit Card transactions, is likely to result in
reputational or business harm to Bank.

 

1.13        Addition of Section 13.20. A new Section 13.20 is hereby added to
the Agreement as follows:

 

13.20     Internet Transactions.

   

(a)     Internet Applications. During the Term, Retailer and Bank may mutually
agree to accept applications that are submitted to Bank via a link that is
placed on Retailer’s website (“Internet Applications”). If the parties agree to
permit Internet Applications, Retailer will maintain an advertisement on its
website encouraging Retailer’s customers to open an Account. The advertisement
will contain an imbedded link to a webpage hosted by Bank or Bank’s agent (the
“Bank Webpage”) containing an on-line application. The link contained in such
advertisement will link directly to Bank’s specified webpage with no
intermediate links. Prior to Retailer adding the advertisement to its website,
Retailer will obtain Bank’s prior written consent on the design of the
advertisement, such consent not to be unreasonably withheld. In no event may the
advertisement be placed in close proximity to a competing finance offer.
Retailer acknowledges that, except as allowed by this Section, it is prohibited
from collecting application information via its website or through any other
electronic channel.      

 

 

7

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 
 

--------------------------------------------------------------------------------

 

 

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

(b)     Internet Purchases/Promotional Disclosures. During the Term, Retailer
and Bank may mutually agree to accept purchases transacted through the Retailer
Website (“Internet Purchases”). If Retailer and Bank agree to allow Internet
Purchases, Retailer will process all Internet Purchases in accordance with the
terms of this Agreement, the Operating Procedures, and any other written
guidance provided by Bank to Retailer. Without limiting the foregoing, Retailer
will cause all authorizations processed through the internet and all Internet
Purchases to be separately tagged with a unique store of sale number. Retailer
will also develop, maintain and operate its website so that all Internet
Purchases processed through the website will be transmitted and accepted on a
secure basis which ensures, among other things, that such information cannot be
altered, viewed or captured by an unauthorized party. In the case of any
purchase by an Cardholder made through the internet, Retailer will be
responsible for (i) providing the credit promotion disclosures (the “Promotional
Disclosures”) applicable to any purchase (whether the purchase is to be made at
the time of an Cardholder’s application for credit or otherwise), (ii)
establishing whether the Cardholder is willing to consent to the receipt of the
Promotional Disclosures electronically (“E-Consent”), and, if so, obtaining a
recordable record of the consent, (iii) obtaining such Cardholder’s consent to
the terms set forth in the Promotional Disclosures (“Promotional Terms
Consent”), and (iv) retaining the evidence of the E-Consent and Promotional
Terms Consent for at least twenty-five (25) months and thereafter continuously
unless after retaining such evidence for the twenty-five (25) month period
Retailer offers to send such evidence to Bank and Bank authorizes Retailer to
destroy them instead. Notwithstanding the foregoing, if Retailer uses E-Sign
Consent and Promotional Terms Consent processes that are hosted by Bank,
Retailer (x) will not be responsible for providing the Promotional Disclosures
and E-Consent, and obtaining the Cardholder’s consent to the E-Consent, so long
as Retailer links the Cardholder the Bank hosted pages; and (y) will not be
required to retain the evidence of E-Consent and Promotional Terms Consent, as
applicable, required by paragraph (iv) of this Section. The form, content, and
placement of Promotional Disclosures and E-Consent language will be subject to
the reasonable approval of Bank.



 

(c)     Termination of Internet Function. Retailer and Bank will each have the
right upon not less than fifteen (15) days written notice to the other party, to
discontinue submitting, accepting or processing Internet Applications and/or
Internet Purchases, as applicable; provided that Bank may suspend the acceptance
of Internet Application and/or Internet Purchases immediately if Retailer
breaches this Agreement, if the suspension is required by applicable law, or if
Bank decides to suspend the acceptance of Internet Application and/or Internet
Purchases for risk or safety and soundness reasons.


  

(d)     Copies of Screen Shots. Before and after any changes to the application
or internet promotional purchase processes, Retailer will either (i) create a
record of all screen shots related to the online application and promotional
purchase processes (“Credit-Related Screen Shots”) or (ii) give Bank reasonable
advance notice and cooperation so that Bank can create a record of the
Credit-Related Screen Shots. The record will include copies of any E-Consent
disclosures, credit decision communications, promotional disclosures, and
receipts of promotions offered and obtained. To the extent that Retailer creates
any Credit-Related Screen Shots, Retailer will maintain records of the
Credit-Related Screen Shots for at least 25 months and provide copies to Bank
upon request by Bank.            

 

8

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

(e)     Upgraded Process. From time to time, Bank may develop one or more
upgraded processes related to Internet transactions, including, without
limitation, the acceptance of Internet Applications, delivery of the content of
Promotional Disclosures to Retailer, and/or the settlement of Internet Purchases
(each, an “Upgraded Process”). Retailer will use commercially reasonable efforts
to implement any Upgraded Process within 90 days from the date of notice from
Bank (which may be made by email) of an Upgraded Process.


 

(f)     Remedies. Subject to subsection (c), if Bank informs Retailer (which may
be done in by email) of any errors in the online application and/or promotional
purchase processes, including, without limitation, inaccurate disclosures on
receipts, Retailer will correct the error(s) within 24 hours. After notice to
Retailer (which may be done in by email), Bank will have the right to disable
any online application links, or Retailer’s ability to offer credit promotions
for online transaction, immediately upon becoming aware of any errors in the
online application and/or promotional purchase process, as applicable.

 

1.14        Amendment to Definitions. The following definitions in Appendix A of
the Agreement are hereby amended and replaced in their entirety:

 

“Credit Review Point” means                              * or such other higher
amount as Bank, in its sole discretion, may from time to time specify to
Retailer in writing.

 

“Delivery Obligations” means, as of any date, any amounts owed by Retailer to
Bank under this Agreement, including without limitation, any amounts owing under
Sections 6.22(h), 7.1(e), 7.1(f), and 12.

 

“Level 1 Collateral Event” means Ethan Allen Interior Inc.’s failure to
maintain, as of the end of each fiscal quarter of Ethan Allen Interiors Inc.,
(i) Tangible Net Worth of at least                 * or (ii) Working Capital of
at least                     * .

 

“Remediation Period” means a two (2) successive full calendar quarter period
beginning after the occurrence of either a Level 1 Collateral Event or a Level 2
Collateral Event throughout which Ethan Allen Interior Inc.’s (i) Tangible Net
Worth exceeds                   * and (ii) Working Capital exceeds
                      * . Notwithstanding the foregoing, the parties may
mutually agree that a Remediation Period has been completed.     

 

 

9

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION 

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

1.15        Amendment to Schedule 3.5. Schedule 3.5 is hereby amended by adding
the following new Section IV:

 

IV. Special Test of Twelve Month Equal Pay No Interest Promotion. For calendar
year 2014 only (with a trailing period for residual deliveries of products to
Cardholders to and including March 31, 2015 for sales made by Retailer to
Cardholders during calendar year 2014), Bank will make available its 12 Month
Equal Pay No Interest credit promotion with a Program Percentage Fee of      * .
Retailer acknowledges that this promotion may not be used on more than     * of
Net Program Sales in any given month. To the extent that the promotion is used
on Net Program Sales in excess of * , the Net Program Sales in excess of     *
will be assessed a Program Percentage Fee of     * .

 

II. GENERAL

 

2.1          Successful Completion of Remediation Period. Based on the revision
to the definition of Level 1 Collateral Event, the parties agree that a
Remediation Period has been completed effective as of January 1, 2014.
Accordingly, within thirty (30) days after the execution of this Amendment, Bank
will take commercially reasonable steps to surrender, and Retailer will use
commercially reasonable efforts to cooperate with the surrender of, to Retailer
the Substitute Collateral that is currently under the control of Bank.
Notwithstanding the foregoing, the parties acknowledge that if a Level 1
Collateral Event or a Level 2 Collateral Event occurs again, the provisions of
Section 4.4 of the Agreement will again apply.

 

2.2          Authority for Amendment. The execution, delivery and performance of
this Amendment has been duly authorized by all requisite corporate action on the
part of Retailer and Bank and upon execution by all parties, will constitute a
legal, binding obligation thereof.

 

2.3          Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect. In
the case of any conflict between the terms of this Amendment and the Agreement,
the terms of this Amendment shall control. The Agreement, as amended by this
Amendment, constitutes the entire understanding of the parties with respect to
the subject matter hereof.

 

2.4          Binding Effect; Severability. Each reference herein to a party
hereto shall be deemed to include its successors and assigns, all of whom shall
be bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

2.5          Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this amendment
and the consummation of the transactions contemplated hereby and
thereby.        

 

 

10

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

 
 

--------------------------------------------------------------------------------

 

  

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT

IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

2.6           Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

2.7           Counterparts. This Amendment may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one agreement.

 

IN WITNESS WHEREOF, Bank and Retailer have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

RETAILER:

 

ETHAN ALLEN GLOBAL, INC.

 

 

By:          /s/ M. Farooq Kathwari                      

Name:     M. Farooq Kathwari                            

Title:       President & Chief Executive Officer 

BANK:

 

GE CAPITAL RETAIL BANK

 

 

By:          /s/ Anthony Foster                   

Name:     Anthony Foster                         

Title:       Senior Vice President                

ETHAN ALLEN RETAIL, INC.

 

 

By:          /s/ M. Farooq Kathwari                      

Name:     M. Farooq Kathwari                            

Title:       President & Chief Executive Officer 

 




  

 11

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION